                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

UMAR MUHAMMED,

                       Plaintiff,                      Case No. 1:19-cv-52
v.                                                     Honorable Paul L. Maloney
MELISSA JENNINGS et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.

Plaintiff sues the following Defendants: the Michigan Parole Board (MPB); MPB Member
Melissa Jennings; MDOC Director Heidi Washington1; St. Clair County Circuit Judge Daniel J.

Kelly; former Michigan Governor Rick Snyder; and Deputy Legal Counsel to the Governor Paul

Smith.

                 Plaintiff alleges that, on November 15, 2016, Defendant Jennings conducted a

parole interview with Plaintiff. Plaintiff asserts that he admitted responsibility for his offenses and

was remorseful for those offenses. The parole board recommended that a medical examination

and psychological examination be conducted. A psychological examination was performed on

December 22, 2016, and the report was issued on December 29, 2016. On December 20, 2016,

however, before the psychological examination was complete, Plaintiff was denied parole, and his

next parole-review date was scheduled for March 12, 2022.

                 Plaintiff complains that, under the parole guidelines scoring, he had a high

probability of parole. He also contends that both his psychological evaluation and his parole

interview were positive. Plaintiff complains that the successor to the judge who sentenced Plaintiff

discriminated against him by recommending against his parole. Plaintiff also argues that the

unexplained parole denial violated his rights to due process and equal protection.

                 Plaintiff alleges that he filed a request for a declaratory ruling in the Branch County

Circuit Court, naming the MPB, MPB Chairman Michael Eagen, MDOC Director Washington,

Governor Snyder, and Attorney Smith as respondents. In that action, he challenged the validity of

the Michigan parole statutes and regulations, because they did not require that written reasons be

provided for parole denials, and he contended that such parole denials wasted state resources.




1
  In his complaint, Petitioner incorrectly named Director Heidi Washington as “Sherry” Washington. Petitioner has
filed a motion (ECF No. 11) to correct Defendant Washington’s first name. The Court will grant the motion and will
hereafter refer to Defendant Heidi Washington by her correct first name.

                                                        2
Plaintiff asserts that Defendants Washington, Snyder, and Smith did not respond to his action for

declaratory relief, making them liable for the defective parole process.

               For relief, Plaintiff seeks substantial compensatory and punitive damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the




                                                  3
Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Procedural Due Process

                Plaintiff alleges that Defendants violated his right to due process when they

recommended against his parole, denied him parole without stating specific reasons for the denial,

or subsequently failed to correct the denial of parole. He also argues that Michigan’s parole

statutes and regulations violate his right to due process.

                To establish a procedural due process violation, a plaintiff must prove that (1) he

was deprived of a protected liberty or property interest, and (2) such deprivation occurred without

the requisite due process of law. Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby,

470 F.3d 286, 296 (6th Cir. 2006); see also Swihart v. Wilkinson, 209 F. App’x 456, 458 (6th Cir.

2006). Plaintiff fails to raise a claim of constitutional magnitude because he has no liberty interest

in being released on parole. There is no constitutional or inherent right to be conditionally released

before the expiration of a prison sentence. Greenholtz v. Inmates of Neb. Penal & Corr. Complex,

442 U.S. 1, 7 (1979). Although a state may establish a parole system, it has no duty to do so; thus,

the presence of a parole system by itself does not give rise to a constitutionally protected liberty



                                                   4
interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen, 482 U.S. 369, 373 (1987). Rather,

a liberty interest is present only if state law entitles an inmate to release on parole. Inmates of

Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991).

                In Sweeton v. Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc), the Sixth

Circuit, noting “the broad powers of the Michigan authorities to deny parole,” held that the

Michigan system does not create a liberty interest in parole. The Sixth Circuit reiterated the

continuing validity of Sweeton in Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011). In Crump,

the court held that the adoption of specific parole guidelines since Sweeton does not lead to the

conclusion that parole release is mandated upon reaching a high probability of parole. See id.; see

also Carnes v. Engler, 76 F. App’x 79, 80 (6th Cir. 2003). In addition, the Sixth Circuit has

rejected the argument that the Due Process Clause is implicated when changes to parole procedures

and practices have resulted in incarcerations that exceed the subjective expectation of the

sentencing judge. See Foster v. Booker, 595 F.3d 353, 369 (6th Cir. 2010). Finally, the Michigan

Supreme Court has recognized that there exists no liberty interest in parole under the Michigan

system. Glover v. Mich. Parole Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

                Until Plaintiff has served his parolable life sentence, he has no reasonable

expectation of liberty. The discretionary parole system in Michigan holds out “no more than a

mere hope that the benefit will be obtained.” Greenholtz, 442 U.S. at 11. The Michigan Parole

Board’s failure or refusal to consider Plaintiff for parole, therefore, implicates no federal right. In

the absence of a liberty interest, Plaintiff fails to state a claim for a violation of his procedural due

process rights. Because Plaintiff has no liberty interest in his parole, Defendant Kelly could not

have violated Plaintiff’s due process rights by recommending against parole. For the same reasons,




                                                   5
Defendants Washington, Snyder, and Smith did not violate his due process rights when they took

no action to overturn the parole denial.

               IV.     Substantive Due Process

               Plaintiff suggests that, regardless of the existence of any liberty interest protected

by procedural due process, he has been denied substantive due process by the arbitrary actions of

the MPB in refusing to follow state law.

               To the extent that Plaintiff alleges a violation of state law, he is not entitled to relief

in this action. Claims under § 1983 can only be brought for “deprivation of rights secured by the

constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). Plaintiff’s

assertion that Defendants violated state law therefore fails to state a claim under § 1983.

               To the extent that Plaintiff alleges a federal constitutional claim, his claim is

without merit. Although substantive due process may protect inmates from arbitrary denials of

parole based on impermissible criteria such as race, religion, or political beliefs, or frivolous

factors, such as eye color, even where a prisoner may not have a protected liberty interest, see

Block v. Potter, 631 F.2d 233, 236 n.2 (3d Cir. 1980), Plaintiff does not present any such

allegations here. See Mayrides v. Chaudhry, 43 F. App’x 743, 746 (6th Cir. 2002) (considering

substantive due process claim in context of parole). In order to demonstrate constitutionally

arbitrary conduct prohibited by substantive due process, Plaintiff must show that the Parole

Board’s conduct shocks the conscience and constitutes an “egregious abuse of governmental

power.” Hampton v. Hobbs, 106 F.3d 1281, 1288 (6th Cir. 1997); see also County of Sacramento

v. Lewis, 523 U.S. 833, 847 (1998); Rimmer-Bey v. Brown, 62 F.3d 789, 791 n.4 (6th Cir. 1995).



                                                   6
Clearly, in this case, it cannot be said that the actions of the Michigan Parole Board in continuing

to deny Plaintiff release on parole either shock the conscience or constitute an “egregious abuse of

governmental power.” Id. In 1989, Plaintiff was sentenced to life imprisonment as a fourth

habitual offender, Mich. Comp. Laws § 769.12, after he was found guilty of bank robbery, Mich.

Comp. Laws § 750.531. Plaintiff also was sentenced to a term of 50 to 90 years on his conviction

for assault with intent to commit great bodily harm less than murder, Mich. Comp. Laws § 750.84,

arising out of his shooting of a police officer. In addition, he was sentenced to two consecutive

terms of two years for possessing a firearm during the commission of a felony. In concluding that

Plaintiff was not entitled to parole when he had not even served the 50-year minimum sentence on

the assault conviction, the Parole Board cannot reasonably be considered to have committed an

egregious abuse of governmental power. Consequently, Plaintiff has failed to assert a substantive

due process claim.

               V.      Equal Protection

               Plaintiff alleges that he was denied parole in violation of the Equal Protection

Clause, because Defendants discriminated against him on the basis of his race and religion. The

Equal Protection Clause of the Fourteenth Amendment provides that a state may not “deny to any

person within its jurisdiction the equal protection of the laws,” which is essentially a direction that

all persons similarly situated should be treated alike. U.S. Const., amend. XIV; City of Cleburne

v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985). When a law adversely impacts a “suspect

class” such as one defined by race, alienage, or national origin, or invades a “fundamental right”

such as speech or religious freedom, the rigorous “strict scrutiny” standard ordinarily governs,

whereby such laws “will be sustained only if they are suitably tailored to serve a compelling state

interest.” City of Cleburne, 473 U.S. at 440. However, while a convicted prisoner does not forfeit



                                                  7
all constitutional protections by virtue of his confinement, “lawful incarceration brings about the

necessary withdrawal or limitation of many privileges and rights . . . .” Price v. Johnston, 334

U.S. 266, 285 (1948). “The limitations on the exercise of constitutional rights arise both from the

fact of incarceration and from valid penological objectives – including deterrence of crime,

rehabilitation of prisoners, and institutional security.” O’Lone v. Estate of Shabazz, 482 U.S. 342,

348 (1987) (citing, inter alia, Turner v. Safley, 482 U.S. 78, 84 (1987)).

               Here, Plaintiff alleges that he was subjected to discrimination on the basis of race

and religion, warranting strict scrutiny. To establish a violation of the Equal Protection Clause, an

inmate must show that the defendants purposefully discriminated against him. Vill. of Arlington

Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977). Such discriminatory purpose must

be a motivating factor in the actions of the defendants. Id. at 265-66. “A plaintiff presenting a

race-based equal protection claim can either present direct evidence of discrimination, or can

establish a prima facie case of discrimination under the burden-shifting scheme set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).” Umani v. Mich. Dep’t of Corr., 432

F. App’x 453, 458 (6th Cir. 2011).

               Plaintiff fails to allege sufficient facts to support a claim of intentional race

discrimination by either direct or indirect evidence. See Davis v. Prison Health Servs., 679 F.3d

433, 440 (6th Cir. 2012) (discussing the distinction between direct and indirect methods of proving

discrimination); see also Umani v. Mich. Dep’t of Corr., 432 F. App’x 453, 458 (6th Cir. 2011)

(citing Johnson v. Kroger Co., 319 F.3d 858, 865 (6th Cir. 2003)). Plaintiff alleges no facts




                                                 8
constituting direct evidence of discriminatory motive or purpose in Defendant’s decision to deny

parole. See Umani, 432 F. App’x at 458.

               Moreover, Plaintiff fails to allege a prima facie claim under the indirect, burden-

shifting framework of McDonnell Douglas v. Green, 411 U.S. 792 (1973). To establish a prima

facie case of discrimination under the McDonnell Douglas test, a plaintiff must show that (1) he

was a member of a protected class; (2) he was qualified for benefit; (3) he was subjected to an

adverse decision; and (4) he was treated differently than similarly situated non-protected

employees. See Arendale v. City of Memphis, 519 F.3d 587, 603 (6th Cir. 2008) (internal

quotations omitted). To be a similarly situated member of another class, “the comparative

[prisoner] ‘must have dealt with the same [decisionmaker], have been subject to the same

standards, and have engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or [the decisionmaker’s] treatment of them for

it.’” Umani, 432 F. App’x at 460 (quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d

344, 352 (6th Cir. 1998)); see also Mitchell v. Toledo Hosp., 964 F.2d 577, 586 (6th Cir. 1992).

               Here, Plaintiff makes no allegation that any similarly situated prisoner of another

class was treated differently. Indeed, Plaintiff’s allegation of discriminatory treatment is wholly

conclusory.    Conclusory allegations of unconstitutional conduct without specific factual




                                                9
allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

555. Plaintiff therefore fails to state an equal protection claim against any Defendant.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.




Dated:    February 11, 2019                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 10
